Citation Nr: 0030227	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In May 1999, the veteran appeared before the undersigned 
member of the Board via video conferencing, and gave 
testimony in support of his claim.  

In October 1999, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's pes planus is manifested by complaints of 
cramps in both arches, pain on palpation, severe collapsing 
pronation, and spasticity.  The disorder is not improved with 
orthopedic devices.  The veteran's disability reasonably 
approximates pronounced impairment.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for bilateral pes 
planus have been met. 38 U.S.C.A. § 1155, 5103 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence regarding 
the claim has been obtained, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 5103A 
(West Supp. 2000) since all relevant development has been 
conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for pes planus in November 
1992 by the Board.  In January 1993, the veteran was examined 
by VA.  He complained of sharp pain in the heel, arch and 
ball of the feet, bilaterally, which occurred daily and which 
worsened with prolonged standing.  Examination showed no 
callus formation and mild bilateral dorsal bunion formation.  
It was noted that there was depression of the medial 
longitudinal arches.  The diagnosis was, pes planus 
bilaterally.  

In May 1993, the RO assigned a10 percent evaluation for 
bilateral pes planus effective from November 1992 under 
Diagnostic Code 5276.  In July 1993, the RO determined that 
the effective date was from June 1990, the date of the 
veteran's claim.  The veteran disagreed with the 10 percent 
rating in October 1993.  In June 1996, the Board assigned a 
30 percent evaluation for the veteran's service connected pes 
planus.  The effective date was determined in an October 1996 
rating action to be June 1990.  

The veteran underwent a VA examination in April 1997.  He 
complained of painful feet and having to use an insert.  He 
reported that he could not walk long distances.  On 
examination, it was noted that the veteran had a pair of shoe 
orthotics, and that the feet were flat specially along the 
arches.  Tiptoeing, heel walking and pronation were possible.  
The feet had good alignment with healthy looking skin.  
Function was reported to be normal, movements were painless 
and satisfactory.  Power was described as good; toe movements 
were painless and satisfactory.  Prior X-rays were reviewed 
and it was noted that the feet appeared normal in bony 
structure, and that there was flattening of the arch.  The 
finding was, bilateral pes planus.  

In May 1999, the veteran appeared before the undersigned, and 
gave testimony in support of his claim.  He reported having 
severe spasms in his feet at night as well as when standing 
at work.  He testified that he wore orthopedic appliances, 
and discussed generally his problems with pain, and walking.  
A complete transcript is of record.  

In January 2000, the veteran was examined by VA.  He 
complained of cramps in both arches and spasticity in his 
feet that occurred sporadically during the day.  The 
examiner noted that the claims file had been reviewed.  It 
was noted that the veteran had been given orthotics from the 
Podiatry clinic and that this was without improvement of 
symptoms.  There was no edema and the skin was normal.  There 
were mild contractural changes of the lesser toes, 
bilaterally.  The examiner stated that during gait and 
stance, the arch noticeably collapsed.  Moderate pain upon 
palpation of the medial and central bands of each plantar 
fascia.  It was reported that a review of the X-rays showed 
that there was significant pronatory change in each foot.  
The pertinent diagnoses were: severe collapsing pes planus, 
bilaterally; and plantar fasciitis, bilaterally.  In an 
addendum in February 2000, the examiner stated that there was 
mild pain on palpation of each plantar fascia and that no 
spasm of the tendon achilles was noted.  It was reported that 
no callosities were noted and that the pes planus was severe.  

The Board has reviewed the evidence in its totality, and 
concludes that the manifestations of the veteran's bilateral 
pes planus more nearly approximate the criteria for an 
increased evaluation to 50 percent.  In this regard, the 
Board notes that under Diagnostic Code 5276, severe acquired 
flatfoot with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities warrants a 20 percent evaluation 
if unilateral, and 30 percent if bilateral.  When acquired 
flatfoot is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances a 30 percent evaluation is warranted if 
unilateral, and a 50 percent evaluation is warranted if 
bilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Here, the veteran has been noted to have moderate pain on 
palpation, X-ray evidence of significant pronatory change in 
each foot, and severe pes planus.  It has also been 
documented that he has been prescribed orthotics and that 
there has been no improvement.  These findings as well as the 
additional manifestations such as 
contractural changes of the lesser toes, and his continuing 
complaints of pain, spasms and weakness, reasonably support a 
finding that the disability more nearly approximates the 
criteria for a 50 percent rating.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that he testified at his May 1999 
hearing that he worked as an accountant and was seated most 
of the time.  While he reported having pain at work and 
having to walk to various offices, the Board finds that the 
schedular rating of 50 percent contemplates any industrial 
impairment experienced.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

An increased rating for bilateral pes planus to 50 percent is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

